*198Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Sheri Daniel appeals the district court’s order dismissing, pursuant to Federal Rule of Civil Procedure 12(b)(6), her state-law claims of fraud, intentional infliction of emotional distress, unjust enrichment, and quiet title. She also appeals the denial of her motion for leave to file a second amended complaint.
We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.